Denied and Opinion Filed January 11, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01100-CV

                     IN RE MELINDA M. RAKES, Relator

          Original Proceeding from the 380th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 380-56040-2020

                        MEMORANDUM OPINION
              Before Justices Schenck, Partida-Kipness, and Nowell
                            Opinion by Justice Nowell
      In her December 18, 2020 petition for writ of mandamus and December 21,

2020 amended motion for emergency relief, relator Melinda M. Rakes complains of

the trial court’s memorandum rulings temporarily modifying the child custody and

support orders.

      Before the Court is relator’s December 21, 2020 letter, advising us that the

original proceeding is moot because the trial court has issued an order vacating its

memorandum rulings and the underlying suit has been dismissed. We will treat this

letter as a motion to dismiss the original proceeding. Accordingly, we grant the

motion and dismiss the petition for writ of mandamus. Having dismissed the
petition, we also deny the emergency motion as moot.



                                         /Erin A. Nowell/
                                         ERIN A. NOWELL
                                         JUSTICE



201100F.P05




                                      –2–